FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 MARK ONE [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-9494 ASPEN EXPLORATION CORPORATION (Exact Name of registrant as Specified in its Charter) Delaware 84-0811316 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 830 Tenderfoot Hill Road, Suite 310 Colorado Springs, CO (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(719) 867-9911 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that Aspen was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the Issuer's classes of common stock as of the latest practicable date. Class Outstanding at November 1, 2010 Common stock, $.005 par value 1 TABLE OF CONTENTS Part I – Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 Part II Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 34 2 Part I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Inventories Income taxes receivable Deferred tax asset Total current assets Property and Equipment, net Non-Competition Agreements, net Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Line of credit borrowings Current portion of long-term debt Total current liabilities Long-Term Liabilities Related party payables - Subordinated debt – related party Long-term debt, less current portion Interest rate swaps - Deferred income taxes, net Total long-term liabilities Total liabilities Commitments and Contingencies (Note 11) Equity Common stock. $.005 par value Authorized: 50,000,000 shares Issued and outstanding: 21,778,866 at September 30, 2010 and -0- at December 31, 2009 - Additional paid-in-capital - Retained earnings ) - Accumulated other comprehensive loss – investment securities - Members’ equity Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. 3 Condensed Consolidated Statements of Operations For the Three Months Ended For the Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of Revenue Gross Profit ) Operating Expenses General and administrative expenses Depreciation and amortization Total operating expenses Income (Loss) from Operations ) Other (Expense) Income Interest expense ) Gain (loss) on disposals of equipment ) ) Interest and other income Total other (expense) Income (Loss) Before Income Tax (Expense) Benefit ) Income Tax (Expense) Benefit Net Income (Loss) $ ) $ ) $ ) $ ) Other Comprehensive Income (Loss) Unrealized gains (losses) on investment securities, net of tax - ) - Comprehensive Income (Loss) $ ) $ ) $ ) $ ) Earnings per Common Share – Basic and Diluted Income (Loss) Per Common Share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (presented on an equivalent basis) Proforma Information (presented for the nine months ended September 30, 2010 and 2009) Proforma Revenues $ $ Proforma Net Income (Loss) $ ) $ ) Income (Loss) Per Common Share - Basic and Diluted $ ) $ ) Weighted average number of common shares outstanding See notes to condensed consolidated financial statements. 4 Condensed Consolidated Statements of Cash Flows For the Three Months Ended For the Nine Months Ended September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) OPERATING ACTIVITIES Net income (loss) $ ) $ ) $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization (Gain) loss on disposal of equipment ) ) Deferred income taxes ) Unrealized (gain) loss on derivatives - ) ) - Stock-based compensation - - Warrants issued in consideration to vendor - - Changes in operating assets and liabilities Accounts receivable ) Income taxes receivable ) Inventories ) ) ) Other current assets ) ) Accounts payable and accrued expenses ) Net cash (used) provided in operating activities ) ) ) INVESTING ACTIVITIES Purchases of property and equipment ) Proceeds from sales of equipment - (Decrease) increase in related party payables ) - ) - Decrease (increase) in other assets ) Unrealized (gain) loss on available-for-sale securities ) - ) - Net cash used in investing activities ) FINANCING ACTIVITIES Net line of credit borrowings ) Proceeds from issuance of long-term debt - Distributions to members - ) ) ) Contributions from members Merger of Aspen Exploration and Dillco Fluid Services - - Repayment of long-term debt ) Net cash provided (used) in financing activities ) Net (Decrease) Increase in Cash and Cash Equivalents ) ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ See notes to condensed consolidated financial statements. 5 Notes to the Condensed Consolidated Financial Statements Note 1 – Basis of Presentation On July 27, 2010 Dillco Fluid Service, Inc. became a wholly owned subsidiary of Aspen Exploration Corporation (“Aspen”) (the “Merger Transaction”). At the time of the Merger Transaction Aspen was not engaged in active business operations whereas Dillco conducted operations both directly and through subsidiary entities. The accompanying condensed consolidated financial statements have been derived from the accounting records of Aspen, Enservco LLC, Heat Waves Hot Oil Services LLC (“Heat Waves”), Dillco Fluid Service, Inc. (“Dillco”), Trinidad Housing LLC, HNR LLC, HES Services LLC, and Real GC LLC (collectively, the “Company”) as of December 31, 2009 and September 30, 2010 and the results of operations for the three and nine months ending September 30, 2010 and 2009. It should be noted that certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to Securities and Exchange Commission (SEC) rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. It should also be noted that the balance sheet as of December 31, 2009 does not include any assets or liabilities of Aspen since the Merger Transaction did not occur until July 27, 2010 and was accounted for as a reverse merger acquisition.Further, because the Merger Transaction closed on July 27, 2010, the results of operations for the periods ending September 30, 2009 do not include those of Aspen until July 27, 2010.Additionally, the results of operations for the three and nine month periods ending September 30, 2010 do not include those ofHNR as it was deconsolidated as of December 31, 2009. The accompanying consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).All significant inter-company balances and transactions have been eliminated in the accompanying consolidated financial statements. Note 2 - Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers all highly liquid instruments purchased with an original maturity of three months or less to be cash equivalents.The Company continually monitors its positions with, and the credit quality of, the financial institutions with which it invests.Cash balances did not exceed the federally insured limit as of December 31, 2009 and September 30, 2010. Accounts Receivable Accounts receivable are stated at the amount billed to customers.The Company provides a reserve for doubtful accounts based on a review of outstanding receivables, historical collection information and existing economic conditions.The provision for uncollectible amounts is continually reviewed and adjusted to maintain the allowance at a level considered adequate to cover future losses.The allowance is management's best estimate of uncollectible amounts and is determined based on historical performance that is tracked by the Company on an ongoing basis.The losses ultimately incurred could differ materially in the near term from the amounts estimated in determining the allowance.As of December 31, 2009 and September 30, 2010 the Company has recorded an allowance for doubtful accounts of $201,371 and $182,255, respectively. Inventory Inventory consists primarily of diesel fuel and chemicals that are used in the servicing of oil wells and is carried at the lower of cost or market in accordance with the first in, first out method. 6 Property and Equipment Property and equipment consists of (1) trucks, trailers and pickups; (2) trucks that are in various stages of fabrication; (3) real property which includes land and buildings used for office and shop facilities and wells used for the disposal of water; and (4) other equipment such as tools used for maintaining and repairing vehicles, office furniture and fixtures, and computer equipment.Property and equipment acquired pursuant to the acquisitions of Heat Waves, Dillco and certain of Hot Oil Express, Inc. (“Hot Oil Express”) assets (Note 3) are stated at the estimated fair value as of the date of acquisition based on independent appraisals less accumulated depreciation.Property and equipment acquired since acquisition is stated at cost less accumulated depreciation.The Company charges repairs and maintenance against income when incurred and capitalizes renewals and betterments, which extend the remaining useful life or expand the capacity of the assets.Depreciation is recorded on a straight-line basis over estimated useful lives of 5 to 30 years. Long-Lived Assets The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recovered.The Company looks primarily to the discounted future cash flows in its assessment of whether or not long-lived assets have been impaired.No impairments were recorded during the periods ended December 31, 2009 and September 30, 2010. Revenue Recognition The Company recognizes revenue when services are provided and collection is reasonably assured. Earnings Per Share Earnings per share is computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted earnings per share is calculated by dividing net income by the diluted weighted average number of common shares. The diluted weighted average number of common shares is computed using the treasury stock method for common stock that may be issued for outstanding stock options. Dilution is not permitted if there are net losses. Concentrations During the year ended December 31, 2009, the Company had accounts receivable from two customers - each comprising 13% of accounts receivable as of December 31, 2009.Revenue from these two customers represented 5% and 3% of total revenues for the year ended December 31, 2009. Intangible Assets Non-Competition Agreements The non-competition agreements with the sellers of Heat Waves, Hot Oil Express, and Dillco have finite lives and are being amortized over a five-year period (Note 4).The Dillco non-competition agreement was written off in June 2009 upon the death of the contracted party.Amortization expense is expected to be recognized through June 2013. Goodwill Goodwill represents the excess of the cost over the fair value of net assets acquired, including identified intangible assets, recorded in connection with the acquisitions of Heat Waves.Goodwill is not amortized but is assessed for impairment at least annually.No impairment charge was recorded during the periods ended December31, 2009 and September 30, 2010. 7 Derivatives The Company has historically used derivative financial instruments to mitigate interest rate risk associated with variable interest rate loans included in long-term debt.The Company accounts for such activities as required by current accounting standards.The current accounting standards require that derivative instruments (including certain derivative instruments embedded in other contracts) be recorded at fair market value and included in the Consolidated Balance Sheets as assets or liabilities.The Company has had no hedges outstanding at or since June 30, 2010, but may enter into such derivative instruments in the future if circumstances warrant. The accounting for changes in the fair value of the derivative instrument depends on the intended use of the derivative and the resulting designation, which is established at the inception for the derivative.The current accounting standards require that a company formally documents, at the inception of a hedge, the hedging relationship and the entity's risk management objective and strategy for undertaking the hedge, including identification of the hedging instrument, the hedged item or transaction, the nature of the risk being hedged, the method that will be used to assess effectiveness, and the method that will be used to measure hedge ineffectiveness of derivative instruments that receive hedge accounting treatment. The Company may utilize derivative financial instruments which have not been designated as hedges even though they protect the Company from changes in interest rate fluctuations.These instruments are marked to market with the resulting changes in fair value recorded in earnings.During December 2009, as a result of modification of certain of the Company’s debt, the Company determined that the interest rate swaps no longer qualify as cash flow hedges, and, therefore, beginning in December 2009, the Company’s derivative instruments were marked to market through earnings.See Note 8. For derivative instruments designated as cash flow hedges, changes in fair value, to the extent the hedge is effective, are recognized in other comprehensive income (loss) until the hedged item is recognized in earnings.Hedge effectiveness is assessed quarterly based on total changes in the derivative's fair value.Any ineffective portion of the derivative instrument's change in fair value is recognized immediately in earnings. Income Taxes Enservco LLC (which served as the holding company for the company’s various operating entities until July 2010) and its subsidiaries, with the exception of Dillco (which is aC Corporation subject to federal and state income taxes), are limited liability companies and prior to January 1, 2010 were not subject to federal or state income taxes.On January 1, 2010 Enservco LLC elected to be taxed as a corporation.Therefore, prior to January 1, 2010 no provision or liability for income taxes has been included in the accompanying financial statements, except for income taxes relating to the financial statements of Dillco and Aspen (the current parent (or holding) company for the Company’s operations and assets). The Company recognizes deferred tax liabilities and assets (Note 10) based on the differences between the tax basis of assets and liabilities and their reported amounts in the financial statements that will result in taxable or deductible amounts in future years.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect of a change in tax rates on deferred tax assets and liabilities will be recognized in income in the period that includes the enactment date. Effective January 1, 2009, the Company accounts for any uncertainty in income taxes by recognizing the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The Company measures the tax benefits recognized in the financial statements from such a position based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution.The application of income tax law is inherently complex.Laws and regulations in this area are voluminous and are often ambiguous. As such, the Company is required to make many subjective assumptions and judgments regarding income tax exposures.Interpretations of and guidance surrounding income tax law and regulations change over time and may result in changes to the Company’s subjective assumptions and judgments which can materially affect amounts recognized in the consolidated balance sheets and consolidated statements of income.The result of the reassessment of the Company’s tax positions did not have an impact on the consolidated financial statements. 8 When accounting for uncertainty in income taxes for those entities electing to be treated as limited liability companies for income tax purposes,if taxing authorities were to disallow any tax positions taken by the Company, the additional income taxes, if any, would be imposed on the member rather than the Company. Accordingly, there would be no effect on the Company’s financial statements. Interest and penalties associated with tax positions are recorded in the period assessed as general and administrative expenses.No interest or penalties have been assessed as of December 31, 2009.The Company’s income tax returns for tax years subject to examination by tax authorities include 2005 and 2006 through the current period for state and federal tax reporting purposes, respectively. Fair Value Effective January 1, 2008, the Company adopted the authoritative guidance that applies to all financial assets and liabilities required to be measured and reported on a fair value basis.Beginning January 1, 2009, the Company also applied the guidance to non-financial assets and liabilities measured at fair value on a nonrecurring basis, including non-competition agreements and goodwill.The guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the measurement date.The guidance establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Company.Unobservable inputs are inputs that reflect the Company’s assumptions of what market participants would use in pricing the asset or liability based on the best information available in the circumstances.The financial and nonfinancial assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurement. The hierarchy is broken down into three levels based on the reliability of the inputs as follows: Level 1: Quoted prices are available in active markets for identical assets or liabilities; Level 2: Quoted prices in active markets for similar assets and liabilities that are observable for the asset or liability; or Level 3: Unobservable pricing inputs that are generally less observable from objective sources, such as discounted cash flow models or valuations. Options and Warrants The Company adopted Accounting Standards Codification 815-40, “Contracts in Entity’s Own Equity” (“ASC 815-40”) on January 1, 2010. The effect of this guidance is described in Note 12. The Company adopted Accounting Standards Codification 718, “Stock Compensation” (“ASC 718”) on January 1, 2010. The effect of this guidance is described in Note 13. Management Estimates The preparation of the Company’s financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 9 Note 3 - Acquisition of Hot Oil Express, Inc. (“Hot Oil Express”) Assets On June 30, 2008, Heat Waves acquired certain property and equipment from Hot Oil Express, a Utah-based company providing similar services as the Company for $2,400,000.Concurrently, Heat Waves entered into a non-competition agreement (Note 4) with the owner of Hot Oil Express for a period of five years and issued a $300,000 promissory note as consideration.The operating results of Hot Oil Express have been included in the Company’s financial statements beginning July 1, 2008.The Company determined that the acquisition is an asset purchase as several key components of the business were not acquired. Note 4 - Non-Competition Agreements Non-competition agreements consist of the following as of September 30, 2010: Non-competition agreements - net, at January 1, 2009 $ Amortization for the year ended December 31, 2009 ) Non-competition agreements - net, at December 31, 2009 Amortization for the nine months ended September 30, 2010 ) Non-competition agreements - net, at September 30, 2010 $ Amortization expense for the year ended December 31, 2009 totaled $961,673 and $180,000 for the nine months ended September 30, 2010.During the year ended December 31, 2009, the Dillco non-competition agreement was written off in full due to the death of the contracted party. Amortization expense on these non-competition agreements for each of the next four years will be as follows: Twelve Months Ending September 30, $ Thereafter - Total $ 10 Note 5 - Property and Equipment Property and equipment consists of the following: For the period ended, September 30, 2010 December 31, 2009 Trucks and vehicles $ $ Other equipment Buildings and improvements Trucks in process Capitalized truck leases - Land Disposal wells Total property and equipment Accumulated depreciation ) ) Property and equipment - net $ $ Depreciation expense for the year ended December 31, 2009 and nine months ended September 30, 2010 totaled $3,462,261 and $2,738,670, respectively. Note 6 – Lines of Credit See Note 14 regarding a refinancing of the Company’s debt subsequent to December 31, 2009, as the lines of credit discussed in this Note 6 have been terminated.The Company had a $4 million non-revolving line of credit and a $2 million revolving line of credit with a bank.The borrowings under both lines of credit were collateralized by substantially all assets of the Company and are guaranteed by the members of the Company.The lines of credit were subject to various covenants. Non-Revolving Line of Credit During the year ended December 31, 2009, the $4 million non-revolving line of credit was converted to a five-year term note (Note 7).The $4 million non-revolving line of credit had outstanding borrowings of $0 as of December 31, 2009.Interest on the non-revolving line of credit is indexed to the London Inter Bank Offered Rate (“LIBOR”) plus 2.31% per annum. Interest only payments were required monthly through the maturity date of September 4, 2009 when all outstanding principal and interest was due and at which time the Company converted the borrowings to a five-year term note (Note7). Revolving Line of Credit The $2 million revolving line of credit had outstanding borrowings of $1,339,507 as of December 31, 2009.The Company’s borrowings under the revolving line of credit agreement were limited to the lesser of $2million or 80% of Heat Waves and Dillco eligible accounts receivable, as defined.The definition of eligible accounts receivable contained various restrictions, including the exclusion of receivables which are 90 days or older.During the year ended December 31, 2008 and until October 1, 2009 the interest rate was at the LIBOR rate plus 3.07% on the borrowings.Effective October 1, 2009, the Company amended the agreement and the interest rate changed to LIBOR plus 4.00%.Interest only payments were required monthly through the maturity date of July 2010. 11 Note 7 – Long-Term Debt Long-term debt consists of the following (see Note 14 regarding refinancing of certain debt subsequent to December 31, 2009): For the period ended, September 30, 2010 December 31, 2009 Note payable to a bank, original principal of $3,975,154, payable in interest only installments through June 2010 and monthly principal and interest installments through December 2014, variable rate interest of LIBOR plus 4%, collateralized by substantially all assets of the Company, guaranteed by the members of the Company, and was subject to financial covenants.Subsequent to the year ended December 31, 2009, the Company refinanced the terms of the note payable (Note 14). $ - $ Note payable to a bank, original principal of $4,525,000, payable in monthly principal and interest installments through December 2012, variable rate interest of LIBOR plus 4% swapped for fixed (see interest rate swaps below), collateralized by substantially all assets of the Company, guaranteed by the members of the Company, and was subject to financial covenants.Subsequent to the year ended December 31, 2009, the Company refinanced the terms of the note payable (Note 14). - Note payable to a bank, original principal of $2,450,000, payable in monthly principal and interest installments through May 2012, variable rate interest of LIBOR plus 4% swapped for fixed (see interest rate swaps below), collateralized by substantially all assets of the Company, guaranteed by the members of the Company, and was subject to financial covenants.Subsequent to the year ended December 31, 2009, the Company refinanced the terms of the note payable (Note 14). - Note payable to a bank, original principal of $1,736,000, payable in monthly principal and interest installments through July 2012, variable rate interest of LIBOR plus 4% swapped for fixed (see interest rate swaps below), collateralized by substantially all assets of the Company, guaranteed by the members of the Company, and was subject to financial covenants.Subsequent to the year ended December 31, 2009, the Company refinanced the terms of the note payable (Note 14). - Notes payable to member, subordinated to all bank debt, fixed interest at 3% compounding annually, interest paid in arrears December 31st of each year, due in December 2018. Notes payable to equipment finance companies, interest at 2.97% to 4.74%, due in monthly principal and interest installments through January 2012, secured by equipment. Note payable to the seller of Heat Waves, interest at 8%, due in installments in January and May 2009, secured by land.The note was garnished by the Internal Revenue Service (“IRS”) in 2009 and is due on demand. Note payable to a bank, original principal of $400,000, payable in monthly interest only installments through June 2010 and principal and interest installments through July 2013, interest at LIBOR plus 4% with a 5% floor, collateralized by substantially all assets of the Company, guaranteed by the members of the Company, subject to financial covenants.Subsequent to the year ended, the Company refinanced the terms of the note payable (Note 14). - 12 For the period ended, September 30, 2010 December 31, 2009 Mortgage payable to a bank, interest at 8%, due in monthly payments through May 2012 with a balloon payment of $229,198 on June 15, 2012, secured by land, guaranteed by one of the members. Holdback payable to the seller of Dillco, interest at 6%, due in bi-monthly installments of $50,000 in February 2010 and $66,667 every two months thereafter, matured August 2010, unsecured. - Note payable to the seller of Hot Oil Express, non-interest bearing, due in annual installments of $100,000 through March 2011, unsecured. Imputed interest is not significant. Mortgage payable to a bank, interest at 8%, payable in monthly payments through August 2012 with a balloon payment of $141,707 on September 1, 2012, secured by land. Notes payable to a vehicle finance company, interest at fixed rates from 6.19% to 10.25%, due in monthly installments through May 2013, secured by vehicles, guaranteed by one of the members. Term Loan entered into as part of the debt refinancing, as described further within Note 14. - Note Payable to finance a vehicle, fixed interest rate of 7.8%, due in 60 monthly installments through 8/31/2015, secured by the vehicle. - Capital leases entered into with a leasing company in order to purchase trucks and trailers, interest at a fixed rate of 5%.Truck lease term of 24 months, due in monthly installments through September 2012.Trailer lease term of 36 months, payments due in monthly installments through September 2013. - Other notes payable, interest at 6% to 8%, due in monthly installments through August 2010, secured by equipment. - Total Less current portion ) ) Long-term debt, net of current portion $ $ Aggregate maturities of debt are as follows: Twelve Months Ending September 30, $ Thereafter Total $ 13 Note 8 - Derivatives The Company has historically entered into interest rate swap agreements in order to mitigate interest rate risk related to several of the Company’s notes payable.Generally, the Company enters into hedging relationships such that changes in the fair values of the items and transactions being hedged are expected to be offset by corresponding changes in the values of the derivatives.The Company had interest rate swap agreements outstanding at December 31, 2009 for the purpose of hedging the risk of interest rate fluctuations associated with the bank notes payable discussed above.The Company has had no hedges outstanding at or since June 30, 2010, but may enter into such derivative instruments in the future if circumstances warrant. Pursuant to the interest rate swap agreements, the Company has swapped the variable rates of LIBOR plus 2.31% included in the notes for fixed rates of 4.93% on the $4,525,000 bank note and 5.67% on the $2,450,000 and $1,736,000 bank notes.The interest rate swap agreements expire concurrently with the respective notes payable being hedged. The Company’s interest rate swaps are stated at fair value (Note 9) in accordance with current accounting standards.During 2008, the Company’s interest rate swaps were designated as cash flow hedges.Since the hedging relationship was deemed effective, the change in fair value of the interest rate swaps was recorded as other comprehensive income (loss). During October 2009, the Company amended the debt related to the interest rate swap agreements.As a result, the notional amount of the interest rate swaps no longer agrees to the anticipated outstanding debt.The Company determined that the interest rate swaps no longer qualify as hedges, and, therefore, beginning in December 2009, the Company’s derivative instruments were marked to market through earnings.Therefore, in December 2009, the initial hedge was settled and the new derivatives were marked to market through earnings.The Company recorded an unrealized loss of $140,733 which is included in other expense at December 31, 2009.As of December 31, 2009, the Company has recorded the fair value of the interest rate swap agreements in its Consolidated Balance Sheets as a long-term liability.Subsequent to December 31, 2009, the interest rate swaps were terminated due to the debt refinance (Note 14).As such, as of September 30, 2010 the balances within the long-term liability and accumulated other comprehensive income accounts were zero. Note 9 - Fair Value Measurements The following tables present the Company’s financial assets and liabilities that were accounted for at fair value on a recurring basis by level within the fair value hierarchy: December 31, 2009 Level 1 Level 2 Level 3 Total Interest rate swap liability $
